Case: 1:18-cr-00513-CAB Doc #: 178 Filed: 09/19/19 1 of1. PagelD #919

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
PASSPORT OR OTHER NON-CASH COLLATERAL RECEIPT #CB077 AK 9: [|

   

 

 

pr

Receipt of Passport or Other Non-Cash Collateral (Section *) EEE VEC AND
Name: Trevor C Marlune . . Case Number: [.: IG cra3 -§
Address: | Passport Number: 5SE&8 S35522
| c - Country of Origin: LIS .
Expiration Date: “4 / l4 IQ Oo)
Date Rec'd: q qg/|& | | .

Description of Property Other than Passport.

Signéture of individual Setrendering Passport/Otfier

& Amick LVeeath

 
 
 

 

 

 

 

Print Name

 

Original of Receipt Provided to Defendant or Individual
| Surrendering Passport or Other Non-Cash Collateral

 

Return of Passport or Other Non-Cash Collateral (Section 2)

xO i if _
>t er (pa her i é, 2 of § Rec'd by:

 
 
  

Date Returned: -
Rec'd from:

Purpose Returned: wf v4 Grr bad ae
ad

Address (If Mailed):

 

United States Department of State
CA/PPT/L/LA

44132 Mercure Circle

Sterling, VA. 20166-1227

 
